UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7216



ISAAC SHELDON BROWN,

                                            Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director, Virginia Department
of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-227-AM)


Submitted: February 12, 2004              Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isaac Sheldon Brown, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Isaac Sheldon Brown appeals from the denial of his 28

U.S.C. § 2254 (2000) petition by the district court.                   An appeal may

not be taken from the final order in a habeas corpus proceeding

unless   a   circuit       judge   or   justice   issues    a    certificate       of

appealability.       28 U.S.C. § 2253(c)(1)(2000).         This court will not

issue a certificate of appealability as to claims dismissed by a

district     court    on   procedural     grounds      unless    the    movant     can

demonstrate    both    “(1)    ‘that    jurists   of    reason    would     find   it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”          Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

             We have reviewed the record and determine that Brown has

not made the requisite showing.             See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).         Accordingly, we deny Brown’s motion for a

certificate of appealability and dismiss the appeal.                    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid in the decisional process.



                                                                          DISMISSED




                                        - 2 -